DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12, 13, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “selectively etching the dielectric layer and the oxide layer away to expose the intrinsic layer within at least one range to define a geometry of the device; and vertically etching the intrinsic layer and the P-type silicon substrate away within the at least one range to expose sidewalls of the intrinsic layer and the P-type silicon substrate.” Claim 12 has analogous recitation. It is not clear what “within at least one range” means; within at least one what range?
Claim 11 recites “growing an oxide layer on the intrinsic layer; forming at least one opening in the oxide layer; implanting an N-type region in the intrinsic layer through the at least one opening in the oxide layer”; claim 13 recites “growing an oxide layer on the intrinsic layer; and forming at least one opening in the oxide layer, wherein: implanting the N-type region comprises implanting the N-type region in the intrinsic layer through the at least one opening in the oxide layer.” These recitations seem to be referring to the same thing. If so, claim 13 appears to be unnecessary. If not, then it is not clear from the claims and specification what additional oxide growth claim 13 refers to, and a different name should be given to the different etch step – “growing an oxide layer on the intrinsic layer” should be differentiated in the claim language somehow.
Claim 19 recites that “the vertically etching comprises etching the intrinsic layer and the P-type silicon substrate to extend at an angle of greater than 54.7° to a top surface of the oxide layer”; it is not clear what this means. The examiner will assume this means etching a sidewall that forms an angle of greater than 54.7° to a top surface of the oxide layer.
Claim 20 has an analogous problem.
The remaining claims are rejected based on their dependencies.
Claims 1-10, 12, and 13 have not been rejected over the prior art because, in light of the 35 U.S.C. 112 rejections supra, there is sufficient uncertainty that it would not be proper to reject the claims on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over French, US 5,272,370, in view of Kitagawa, US 5,223,442, Goodrich US 5,268,310.
Claim 11: French discloses
providing a P-type silicon substrate (21); 
forming an intrinsic layer (22) on the P-type silicon substrate; 
“The film 22 also of hydrogenated amorphous silicon may have little or no deliberate conductivity doping, so that the film 22 may have an effectively intrinsic conductivity” (col. 5 ll. 18-20).
forming an N-type region (23);
and vertically etching the intrinsic layer and the P-type silicon substrate away to expose sidewalls of the intrinsic layer and the P-type silicon substrate (FIG. 7, col. 7, ll. 32-39).
French does not disclose implanting N-type ions as claimed. However, this was known in the art. See Kitagawa, FIG. 11, col. [], which discloses implanting N++ region 84 into part of the top of the device. It would have been obvious to have does this in French in order to reduce contact resistance (col. 9 ll. 36-45). Kitagawa does not disclose how the implanted region 84 is formed, but it was well-known in the art to use a mask, such as a oxide. Goodrich discloses at col. 5, ll. 3-13, that the mask 14 for implantation can be formed “oxidation in a furnace or reactor, or by local oxidation of the semi-conductor substrate.” It would have been obvious to use this method as a known way to achieve a known result. 
Claim 15: French comprising encapsulating the device in an insulative material 20. French, col. 5, ll. 28-30.
Claim 16: French discloses etching contact openings through the insulative material to form an electrical contact with the N-type region; and performing at least one backside processing step to form a direct electrical contact with the P-type silicon substrate. French, FIG. 8, col. 5, ll. 28-30; col. 7, ll. 40-48. 
Claim 17: the direct electrical contact (11) with the P-type silicon substrate comprises an electrical contact with an anode of the device; and the electrical contact (12) with the N-type region comprises an electrical contact with a cathode of the device. The names anode and cathodes are just names for contacts with these respective sides of the diode.
Claim 19: the vertically etching comprises etching the intrinsic layer and the P-type silicon substrate to extend at an angle of greater than 54.7° to a top surface of the oxide layer (see vertical sidewalls, French FIG. 8).
Claim 20: the vertically etching comprises etching the intrinsic layer and the P-type silicon substrate to extend at an angle of greater than 54.7° and less than 90° to a top surface of the oxide layer (see vertical sidewalls, French FIG. 8).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Kitagawa, Goodrich, and Henry, US 3,982,267. French does not disclose conductive regions on the sidewalls of the intrinsic silicon layer and the P-type silicon substrate. Goodrich discloses conductive regions on the sidewalls of the intrinsic silicon layer and the P- type silicon substrate. Col. 6 ll. 8-11. It would have been obvious to have had such conductive regions in Henry “to prevent oxidation-related charge carrier recombination effects”, as Goodrich teaches. The conductive regions on the sidewalls of the intrinsic silicon layer and the P-type silicon substrate are formed by diffusion of a P-type acceptor into the sidewalls. Goodrich discloses at col. 6 ll. 8-13 that the conductive regions are formed from N-type dopants, but this is for an embodiment in which the lower (substrate) layer is N-type; in the reversed-polarity version, the dopants would be P-type.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over French in view of Kitagawa, Goodrich, and Wilner, US 2006/0199365. Claim 18: French does not disclose the kind of etch used; however, deep reactive-ion etching was known in the art for vertical etching. See Wilner, FIG. 1D, [0002], [0022]. It would have been obvious to have used this in French as an etching method known to produce the vertical sidewalls disclosed by French, FIG. 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897